Per curiam
de 14 de junio de 1999 que ordena que se dicte sentencia mediante la cual se suspenda al Ledo. Rafael Rivera Fuster por el término de un (1) mes de la práctica de la profesión de abogado hasta que otra cosa disponga este Tribunal. Habiendo transcurrido la sanción discipli-naria de suspensión de un (1) mes de la práctica de la abogacía, a partir de su firmeza, se autoriza efectivo hoy, 10 de septiembre de 1999, la reinstalación del licenciado Rivera Fuster a la práctica de la abogacía.
RESOLUCIÓN
Visto los términos de nuestra per curiam de 14 de junio de 1999, y habiendo transcurrido la sanción disciplinaria de suspensión de un (1) mes de la práctica de la abogacía —a partir de su firmeza— del Sr. Rafael Rivera Fuster, se autoriza efectivo hoy su reinstalación a la práctica de la abogacía.
Se le apercibe del deber en el futuro de extremar sus diligencias en el descargo de su gestión profesional, y a cumplir con los demás requisitos reglamentarios en tomo al cambio de direcciones.
Se instruye a la Secretaría de este Tribunal que tome constancia de la nueva dirección de su oficina.

Notifíquese por escrito y vía telefónica, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo